     Case 3:16-cv-02010-WWE Document 101 Filed 09/06/19 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                      DISTRICT OF CONNECTICUT

STEPHEN M. KENNEDY, and ALICIA
J. CARSON,
                                           16cv2010 (WWE)
       individually and on behalf
       of all similarly situated
       persons,

            Plaintiffs,

v.

Robert Speer, Acting Secretary of the Army,

            Defendant.

                          DISCOVERY ORDER

       Plaintiffs Stephen Kennedy and Alicia Carson, veterans of the

conflicts in Iraq and Afghanistan respectively, filed this action

pursuant to the Administrative Procedure Act (“APA”) and the Fifth

Amendment due process clause, individually and on behalf of all

similarly situated persons. Specifically, plaintiffs seek a class-wide

injunction ordering the Army Discharge Review Board (“ADRB”)

reviewing less-than-Honorable discharges to follow the directive of

the memorandum issued by the Secretary of Defense Hagel (“Hagel

Memo”) to give “liberal consideration” to diagnoses of post-traumatic

                                       1
   Case 3:16-cv-02010-WWE Document 101 Filed 09/06/19 Page 2 of 4




stress disorder (PTSD) and similar mental health conditions, and

records indicating symptoms of those conditions.

      In December 2018, this Court granted a motion for class

certification. In accordance with Federal Rule of Civil Procedure

23(c)(1), the Court certified the following class:

      All Army, Army Reserve, and Army National Guard veterans of

the Iraq and Afghanistan era—the period between October 7, 2001 to

present—who:

      (a) were discharged with a less-than Honorable service
      characterization (this includes General and Other than
      Honorable discharges from the Army, Army Reserve, and Army
      National Guard, but not Bad Conduct or Dishonorable
      discharges);
      (b) have not received discharge upgrades to Honorable; and
      (c) have diagnoses of PTSD or PTSD-related conditions or
      record documenting one or more symptoms of PTSD or PTSD-
      related conditions at the time of discharge attributable to their
      military service under the Hagel Memo standards of liberal and
      special consideration.


      On August 28, 2019, defendant filed an administrative record

reflecting the administrative reviews for both plaintiff Kennedy and

Carson. Plaintiffs represent that the extant administrative record of

the two plaintiffs is insufficient to allow the Court meaningful review of


                                       2
   Case 3:16-cv-02010-WWE Document 101 Filed 09/06/19 Page 3 of 4




their APA claims challenging systemic failures to implement the law

and official directives or guidance. Where a plaintiff challenges an

agency’s general course of conduct rather than a discrete

adjudication, limited discovery outside of the administrative record

may be necessary where the administrative record does not contain

evidence of the challenged action. See Milanes v. Chertoff, 2008

WL 2073420, at *1 (S.D.N.Y. May 13, 2008) (agency delay may be a

“course of conduct” needing to be explored by plaintiff). The Court

should permit only discovery necessary to effectuate the Court’s

judicial review. Ali v. Pompeo, 2018 WL 20158152, at *4 (E.D.N.Y.

May 2, 2018). Here, plaintiffs maintain that course of conduct

evidence is not generally part of an individual’s administrative record.

      In light of the nature of plaintiffs’ challenge in this action, the

Court will allow plaintiffs to conduct discovery outside of the

administrative record. The parties are instructed to confer and file a

proposed discovery plan that addresses the scope of the discovery

sought and that proposes an agreed upon schedule within 21 days of




                                         3
    Case 3:16-cv-02010-WWE Document 101 Filed 09/06/19 Page 4 of 4




this order’s filing date.   The Court will refer this case to Magistrate

Judge Spector to supervise the discovery in this action.



                                      /s/Warren W. Eginton
                                      Warren W. Eginton,
                                      Senior U.S. District Judge

      Dated this 6th day of September 2019 at Bridgeport,

Connecticut.




                                        4
